 



Exhibit 10.10
SEPARATION AGREEMENT, WAIVER AND GENERAL RELEASE
This Agreement sets forth the entire agreement and understanding which has been
reached relative to the cessation of your (Leland C. Launer, Jr.) employment
with MetLife Group, Inc. (“MetLife”). It is fully agreed and understood as
follows:
     1. a. As a material inducement to MetLife to enter into this Agreement, you
agree for yourself and your relatives, heirs, executors, administrators,
successors, and assigns that you hereby fully and forever release and discharge
MetLife, its parents, subsidiaries, affiliates, and agents and its past,
present, and future directors, officers, and employees, agents, representatives,
employee benefits plans or funds and the fiduciaries thereof, successors, and
assigns (collectively, “the Company”) from any and all claims, charges, demands,
actions, liability, damages, sums of money, back pay, attorneys’ fees, or rights
of any and every kind or nature, accrued or unaccrued, which you ever had, now
have or may have, whether known or unknown, against the Company arising out of
any act, omission, transaction, or occurrence up to and including the date you
execute this Agreement including, but not limited to, (i) any claim arising out
of or related to your employment by the Company or the discontinuance thereof,
(ii) any alleged violations of any federal, state, or local fair employment
practice or benefits laws, including the Age Discrimination in Employment Act,
as amended, or the Older Workers Benefit Protection Act, or the New Jersey
Conscientious Employee Protection Act, or other employee relations statute,
executive order, law, or ordinance, (iii) any alleged violations of any duty or
other employment-related obligation or other obligations arising out of
contract, tort, tortious course of conduct, libel or slander, defamation, public
policy, law, or equity, (iv) any claim on your behalf in any action brought by
any administrative agency or other party (including claims for damages, in
whatever form, and for reinstatement), and (v) any expectation, anticipation,
right, or claim to incentive compensation under any Company incentive
compensation plan, including but not limited to the MetLife Annual Variable
Incentive Plan, the Performance Incentive Plan, and, except as otherwise
specifically stated in this Agreement, the MetLife, Inc. 2000 Stock Incentive
Plan, the MetLife, Inc. 2005 Stock and Incentive Compensation Plan, and the Long
Term Performance Compensation Plan. You acknowledge that, prior to your
execution of this Agreement, you have been fully informed that your employment
is being discontinued and that any and all claims arising from this
discontinuance are included in this release.
     b. This Agreement does not affect any rights that you may have arising out
of events that occur after you have executed this Agreement or affect any vested
benefits or rights under employee benefit plans under ERISA. Your rights
regarding any awards under the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan or the MetLife, Inc. 2000 Stock Incentive Plan will be
governed by the terms of any written award agreement into which you entered
under the applicable plan. This Agreement does not affect your eligibility for
indemnification under the provisions of the By-Laws of MetLife, Inc.
Metropolitan Life Insurance Company and MetLife, on the same basis as that
indemnification is provided to other directors and officers. Further, to the
extent that you accrued any liability based on your actions as a director or
officer of the Company during your employment, such liability will be covered
under any insurance that the Company may procure to cover its directors and
officers, on the same basis as it covers current directors and officers.
     2. As a further material inducement to MetLife to enter into this
Agreement, you agree to cooperate with an provide information to or at the
request of the Company, its attorneys or representatives, upon reasonable
notice, at reasonable times and in reasonable places, including but not limited
to, being available for consultation, preparation for testimony or as a witness
in connection with any investigation, administrative proceeding or litigation
relating to any matter in which you were involved or of which you have knowledge
as a result of or in connection with your employment at the Company. This
undertaking is subject to the Company’s obligation to pay you the reasonable and
documented out-of-pocket expenses actually incurred in complying with your
obligations under this Section.

 



--------------------------------------------------------------------------------



 



     3. In consideration for the release set forth in Section 1.a. of this
Agreement and the other promises and terms contained in this Agreement, MetLife
agrees to:
a) pay you the sum of $900,000.00 less legally-required withholding as your
payment under the Annual Variable Incentive Plan for 2006, to be paid on the
later of the date on which such payments are made to active employees of the
Company in 2007 and the next available payroll date following Effective Date of
this Agreement.
b) pay you the sum of $2,100,000.00 less legally-required withholding on the
next available payroll date following the later of February 28, 2007and the
Effective Date of this Agreement.
c) provide you with outplacement services as described more fully in Exhibit A
to this Agreement.
d) allow you to pay participant contributions at an active employee rate, rather
than the full COBRA rate, for up to the first six (6) months of post-employment
continued (COBRA) medical and/or dental benefits (if you are eligible to
continue such benefits), as, to the extent provided under, and subject to the
terms and conditions of, the applicable Company benefit plans, including the
provisions regarding amendment and termination of those plans.
e) confer on you the benefits of being “Bridge Eligible,” to the extent provided
under, and subject to the terms and conditions of, the applicable Company
benefit plans, including the provisions regarding amendment and termination of
those plans.
f) confer on you the benefits of being “Rule of 70 Eligible,” to the extent
provided under, and subject to the terms and conditions of, the applicable
Company benefit plans, including the provisions regarding amendment and
termination of those plans.
     You acknowledge that the payments and services provided for above exceed
any sums to which you would otherwise be entitled under any policy, plan, and/or
procedure or any agreement with the Company, and that they represent full and
complete consideration for the release you are giving the Company in this
Agreement. If that release is upheld in an action by you seeking additional
consideration for those claims, you will be in breach of this Agreement.
Further, neither this Agreement nor the payment and benefits to be provided
pursuant to this Section 3 in any way constitutes an admission on the part of
the Company as to the violation of any law or any obligation to you.
     4. By executing this Agreement, you acknowledge that the Company shall have
no obligation to rehire you at any time. You also acknowledge that that the
Company has paid you all the salary and wages it owes you (including any
incentive compensation), that you have been provided with any and all leaves of
absences (including those under the Family and Medical Leave Act or other law)
that you have requested or to which you were entitled, and that you have had the
opportunity prior to signing this Agreement to raise to the Company any concerns
or complaints about these or any other matters regarding your employment and
have done so.
     5. You further agree, except for the provision of information to
governmental agencies, that neither you nor your agents, attorneys, or
representatives will publish, publicize, or reveal any Company information
obtained by you, your agents, attorneys, or representatives that relates to:
(i) your employment with the Company or the cessation of your employment with
MetLife, (ii) any claims that were raised or could have been raised in any
action as of the date you execute this Agreement, or (iii) the facts underlying
any such claims. You further agree, except for the provision of information to
governmental agencies, that neither you nor your agents, attorneys, or
representatives will communicate in any way to any former, present, or future
employees of the Company or to any person or corporation any information that
relates to your employment with the Company or to any claims which could have
been raised in any action in connection with the cessation of your employment
with MetLife unless required by law to do so. Notwithstanding the other terms of
this Section, you agree to cooperate with MetLife or its counsel to provide
information and/or testimony in connection with any investigations or legal
actions in which the Company is a party or has an interest. You represent and
agree that you have delivered or will deliver to Howard Lorsch (or other person
designated by MetLife to receive these items) all Company property, information,
documents, and other materials (including but not limited to memoranda,
correspondence, reports, records, transcripts, notes, records of conversations,
keys, computer and other equipment, and

2



--------------------------------------------------------------------------------



 



identification cards), in whatever form or medium (including papers, e-mail,
disks, tapes, and any and all electronic storage), including all duplicates,
copies, or versions, concerning or in any way related to the business affairs or
operations of the Company, interaction by or among employees, customers,
vendors, or other associates of the Company, or your job duties,
responsibilities, assignments, or actions on behalf of or in furtherance of the
interests of the Company, that are in your custody, possession, or control
(“Company Material”). Company Material does not include documents you received
from an authorized representative of the Company solely regarding your
employment relationship with the Company (e.g., summary plan descriptions,
performance evaluations, benefits statements), any policy or product purchased
by you or on your behalf from the Company, or securities of the Company held by
you, or other documents you are entitled by law to retain. You represent that
you have conducted a diligent search for all Company Material prior to executing
this Agreement. You represent that after delivering to Mr. Lorsch a copy of any
Company Material stored electronically on any of your personal hard drives or
other non-portable electronic storage devices that you destroyed such Company
Material stored on such devices, and that you have not knowingly retained any
Company Material in any form. You agree that if you discover or receive any
Company Material you will return such Company Material to Mr. Lorsch (or other
person designated by MetLife to receive these items, or if either person is no
longer employed by the Company, to the MetLife Human Resources Services Center,
500 Schoolhouse Road, Johnstown, PA 15904) within 48 hours of such discovery.
     6. You resign as President of Institutional Business effective January 18,
2007. To the extent that you are a director, trustee, or officer of any Company
entity, you hereby resign from such capacity effective immediately and agree to
execute any additional, more specific resignation document the Company may
request.
     7. This Agreement is confidential. Except for the provision of information
to governmental agencies, you agree that you will not disclose its existence or
contents to anyone other than your attorneys, financial advisors and spouse or
domestic partner, and only after first informing them of the confidentiality of
this Agreement and securing their agreement to be bound by the same restrictions
against disclosure that apply to you. This Agreement may be used as evidence
only in a proceeding in which you or the Company alleges a breach of this
Agreement, and in other disputes only with respect to facts you or MetLife have
acknowledged in this Agreement, and may not be used for any other purpose.
Except for the provision of information to governmental agencies, you agree to
give MetLife ten (10) days written notice in advance of disclosing this
Agreement in the event you are subpoenaed or otherwise required by law to
disclose the existence or contents of this Agreement by mailing to MetLife’s Law
Department located at One MetLife Plaza, Long Island City, NY 11101 a copy of
any such legal demand for such information (or, if you are required to disclose
this Agreement in less than ten (10) days, by overnight delivery to be delivered
to the same address in advance of disclosing this Agreement).
     8. If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect. However, the illegality or unenforceability of such provision
shall have no effect upon, and shall not impair the enforceability of any other
provision of this Agreement; provided, however, that upon any finding by a court
of competent jurisdiction that the covenant and release provided in Section 1.a.
above is illegal, void, or unenforceable, you agree to execute a release and/or
waiver of the same scope as the release provided in Section 1.a. that is legal
and enforceable within forty-five (45) days of MetLife offering you such a
release and/or waiver, and that if you fail to do so that you will return
promptly to MetLife the full amount paid to you by MetLife pursuant to this
Agreement.
     9. If your employment is not discontinued by February 28, 2007, this
Agreement will automatically be null and void. Your date of discontinuance will
not be affected by your application for, receipt of, or appeal from any denial
of disability benefits.
     10. You acknowledge that MetLife has advised you in writing that you have
twenty one (21) days in which to review this Agreement and fully consider its
terms prior to signing it and that you should consult with legal counsel prior
to signing this Agreement. You may accept this Agreement by fully executing it
and returning it to MetLife in accordance with the return instructions provided
with this Agreement by no later than 5:00 p.m. on the twenty-first (21st) day
after your receipt of it. After you have executed this Agreement, you will have
seven (7) days to revoke this Agreement, which you may do by indicating your
desire to do so in writing directed to MetLife in accordance with the return
instructions provided with this Agreement which must be received by MetLife no
later than 5:00 p.m. on the seventh

3



--------------------------------------------------------------------------------



 



(7th) day following the date on which you executed this Agreement. This
Agreement will become effective on the eighth (8th) day following your execution
of this Agreement (the “Effective Date”), provided you have not revoked it. In
the event that you do not accept this Agreement as set forth above, or in the
event that you revoke this Agreement prior to its Effective Date, this
Agreement, including but not limited to the obligation of MetLife to make any
payment or provide any benefit pursuant to Section 3, shall automatically be
null and void.
     11. You affirm that this Agreement has been executed voluntarily by you,
and may not be changed except in a writing that specifically references this
Agreement and that is signed by you and an officer of MetLife. With the
exception of any Agreement to Protect Corporate Property that you may have
executed, or written award agreement under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan or the MetLife, Inc. 2000 Stock Incentive Plan into
which you may have entered during your employment with the Company, which remain
in full force and effect, this Agreement constitutes the full understanding
between us, although in the event of any inconsistency between the terms of this
Agreement and of the Summary Plan Description of the MetLife Plan for Transition
Assistance for Officers, the terms of the Summary Plan Description shall govern.
The definitions in that Summary Plan Description will be used for any
capitalized terms used in this Agreement that is not defined in this Agreement.
You affirm that no other promises or agreements of any kind have been made to
you by any person or entity whatsoever to cause you to sign this Agreement, and
that you fully understand the meaning and intent of this Agreement.
     12. Per Section 1(b) of the Employment Continuation Agreement dated
September 19, 2003 between MetLife, Inc. and yourself (“Employment Continuation
Agreement”), your Employment Continuation Agreement terminates on January 18,
2007, and is void and without effect after that date, and you are not and will
not be entitled to receive any payments or benefits thereunder pursuant to its
terms.

            /s/ Leland C. Launer, Jr.   Feb. 16, 2007     Signature   Date    

STATE OF                                         )
):
COUNTY OF                                      )
On this                      day of                                         ,
2007, before me personally came Leland C. Launer, Jr., to me known and known to
me to be the person described in and who executed this Separation Agreement,
Waiver, and General Release, and he duly acknowledged to me that he executed the
same.

                Notary Public
Notary Public Commission Expiration Date:
         

          MetLife Group, Inc.


    By:   /s/ James N. Heston                     

         
James N. Heston, Executive VP
  February 12, 2007    
 
Name & Title
 
 
Date    

4